Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered December 29, 1993, convicting defendant upon her plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
As a part of her plea of guilty to two counts of criminal sale of a controlled substance in the third degree, defendant agreed to waive her right to appeal. She now contends that the waiver of her right to appeal was not knowing and voluntary and that the prison sentence she received was harsh and excessive. Inasmuch as defendant failed to move to withdraw her plea or vacate the judgment of conviction, she has failed to preserve her challenge to the sufficiency of the plea for review. Nevertheless, were we to consider the merits, our *849review of the record discloses that the plea was knowing and voluntary. Lastly, we reject defendant’s claim that her sentence was harsh and excessive given that she was sentenced in accordance with the plea agreement, which was within statutory parameters, and had a prior criminal record of drug-related offenses.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.